







LIFE SAFE SERVICES, LLC




SUBORDINATED PROMISSORY NOTE




June 30, 2005

$700,000.00

Minneapolis, Minnesota




FOR VALUE RECEIVED, the undersigned Life Safe Services, LLC, a Missouri limited
liability company (the “Company”), hereby promises to pay to the order of STEN
Corporation, a Minnesota corporation, or its assigns (the “Holder”), the
principal sum of Seven Hundred Thousand Dollars ($700,000.00) in lawful money of
the United States, together with simple interest from the date hereof on the
unpaid principal balance outstanding from time to time.  All outstanding
principal and accrued interest on this Note shall be due and payable in
accordance with this Note.




1.

Principal Balance; Interest.  




1.1

The unpaid principal amount of and accrued but unpaid interest on this Note
shall be paid in full no later than the Maturity Date (as defined in Section
1.6), unless repaid earlier pursuant to the provisions of Section 1.7.  All
interest will be compounded annually and computed on the basis of a 360-day year
of twelve 30-day months and the actual number of days elapsed.




1.2

Interest shall accrue on the outstanding principal amount of this Note from the
date hereof at the rate of seven and one-quarter percent (7.25%) per annum.




1.3

Interest shall accrue from the date hereof and shall be paid currently on a
monthly basis on the first day of each month beginning on August 1, 2005 (each
date on which interest shall be so payable, a “Interest Payment Date”).




1.4

Principal payments, which shall be amortized on over five (5) years, shall be
made on a monthly basis on the first day of each month beginning on July 1, 2006
(each date on which principal shall be so payable, a “Principal Payment Date”).




1.5

In the event that any Interest Payment Date or Principal Payment Date shall not
be a business day, such date shall be deemed to be due on the next succeeding
business day to occur after such date, and such extension of time will in such
case be included the computation of the amount due.




1.6

The entire unpaid principal and interest under this Note shall be fully due and
payable on January 1, 2009 (the “Maturity Date”).  




1.7

The Company may, at its option, without premium or penalty, prepay the unpaid
principal amount of the Note, at any time in whole or from time to time in part,
together with interest accrued and unpaid thereon to the date of prepayment (a
“Prepayment Date”).  Any such prepayment shall be applied first to the payment
of collection costs, if any, and then to accrued and unpaid interest, and then
to repayment of principal.  Upon any partial prepayment of the unpaid principal
amount of this Note, the Holder shall make notation on this Note of the portion
of the principal so prepaid.




2.

Security.  This Note is a general unsecured obligation of the Company.  This
Note, and all of the obligations of the Company hereunder, shall be secured by
the absolute and joint and several guaranties of Patrick Hoene and Christine
Hoene (each a “Guarantor”).




3.

Subordination.  By acceptance of this Note, the Holder agrees that the payment
of the principal and the interest on this Note is hereby expressly subordinated
and junior in right of payment to the prior payment in full of all existing and
future Senior Indebtedness (as hereinafter defined).  “Senior Indebtedness”
shall mean the principal or interest now existing or hereafter arising or
incurred for money borrowed by the Company from Bremen Bank and Trust Company.




4.

Default.




4.1

Events of Default.




An “Event of Default” or “Default” occurs if:




(1)

the Company fails to pay accrued interest on this Note when the same becomes due
and payable at maturity, or otherwise (whether or not such payment was
prohibited by any provision of this Note or otherwise);




(2)

the Company fails to pay the principal of this Note when the same becomes due
and payable at maturity or otherwise (whether or not such payment was prohibited
by any provision of this Note or otherwise);




(3)

the Company is or becomes insolvent within the meaning of any Bankruptcy Law;




(4)

the Company is in default under any obligation owed on account of Senior
Indebtedness;




(5)

the Company pursuant to or within the meaning of any Bankruptcy Law: (a)
commences a voluntary case or proceeding; (b) consents to the institution or
entry of an order for relief against it in an involuntary case or proceeding, or
fails to contest in a timely and appropriate manner any such proceeding; (c)
applies for or consents to the appointment of a Custodian of it or for all or
substantially all of its property or assets; (d)makes a general assignment for
the benefit of its creditors; (e) files an answer admitting the material
allegations of a petition filed against it in any such proceeding; or (g) takes
any action for the purpose of effecting any of the foregoing; or




(6)

an involuntary proceeding is commenced or an involuntary petition is filed in a
court of competent jurisdiction seeking:  (a) relief against the Company in an
involuntary case or proceeding under any Bankruptcy Law; (b) appoints a
Custodian of the Company for all or substantially all of its properties or
assets; or (c) orders the winding up or liquidation of the Company; provided,
however, that in each case the order or decree remains unstayed and in effect
for thirty (30) consecutive days.




The term “Bankruptcy Law” means Title II, U.S. Code or any similar federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee, assignee, liquidator, sequestrator, conservator or similar official
under any Bankruptcy Law.




A Default under Sections 4.1(1) or 4.1(2) is not an Event of Default until the
Holder notifies the Company of the Event of Default and the Company does not
cure such Default within ten (10) days after receipt of the notice.  The notice
must specify the Event of Default, demand that it be remedied and state that the
notice is a “Notice of Default.”  When such a Default is cured, it ceases.




4.2

Except as otherwise set forth in and contemplated by this Note, if an Event of
Default occurs and is continuing, the Holder may, by notice to the Company,
declare all unpaid principal of and accrued interest to the date of acceleration
on this Note immediately due and payable.  Upon full payment of such principal
amount and interest, all of the Company’s obligations under this Note shall
terminate.  The Holder by notice to the Company may rescind an acceleration and
its consequences if (i) all existing Events of Default, other than the
non-payment of the principal of the Notes which has become due solely by such
declaration of acceleration, have been cured or waived, (ii) to the extent the
payment of such interest is lawful, interest on overdue installments of interest
and overdue principal which has become due otherwise than by such declaration of
acceleration, has been paid, and (iii) the rescission would not conflict with
any judgment or decree of a court of competent jurisdiction.




4.3

If an Event of Default occurs and is continuing, the Holder may, except as
otherwise provided herein, pursue any available remedy by proceeding at law or
in equity to collect the payment of principal of or interest on the Note or to
enforce the performance of any provision of the Note or to enforce any other
legal or equitable right it may have as a holder of this Note, including,
without limitation, the commencement of any enforcement rights that may be
available against the Company and/or one or more of the Guarantors.




4.4

A delay or omission by the Holder in exercising any right, power or remedy shall
not constitute a waiver of or acquiescence in the Event of Default nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
 No remedy is exclusive of any other remedy.  All available remedies are
cumulative.




4.5

The acceptance at any time by the Holder of any past due amounts, or partial
payments, will not be deemed a waiver of the requirement to make prompt payment
when due of any other amounts then or thereafter due and payable.




4.6

Except as otherwise expressly provided herein, the Company hereby waives
presentment, demand for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, and all other notices in connection herewith, as
well as filing of suit (if permitted by law) and diligence in collecting this
Note.




5.

Collection Costs.  In the event that the Company fails to timely pay any amount
due under this Note or upon the occurrence of any other Event of Default, the
Company will pay all of the Holder’s reasonable out-of-pocket costs, including
without limitation, attorneys’ fees and costs, whether or not any suit or
enforcement proceeding is commenced.




6.

Replacement Note.  Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Note, the Company
will make and deliver a new Note of like tenor in lieu of this Note.




7.

Transferability and Assignments.  The Holder shall, in its sole discretion, have
the right to transfer this Note and assign its rights hereunder.  This Note is
transferable by surrender of the Note to the Company, duly endorsed or
accompanied by a written instrument of transfer executed by the Holder.  Upon
surrender of this Note for transfer as provided above, the Company will promptly
issue a new Note to, and register such new Note in the name of, the transferee.
 The Holder’s rights under this Note may also be assigned by the Holder pursuant
to an instrument of assignment executed by the Holder in favor of an assignee.
 Any costs incurred by Holder in connection with such an assignment shall be
borne by Holder.




8.

Amendment.  Any amendment, supplement or modification of or to any provision of
this Note, any waiver of any provision of this Note and any consent to any
departure by the Company from the terms of any provision of this Note, shall be
effective (i) only if it is made or given in writing and signed by the Company
and the Holder, and (ii) only in the specific instance and for the specific
purpose for which made or given.




9.

Third Party Beneficiary.  The holder(s) of any Senior Indebtedness is or shall
be an express third party beneficiary of the subordination and related
provisions of this Note.




10.

Governing Law.  This Note shall be construed in accordance with the substantive
laws of the State of Minnesota without regard to the laws of conflicts of any
jurisdiction.




11.

Venue.  AT THE OPTION OF THE HOLDER, THIS NOTE MAY BE ENFORCED IN ANY STATE OR
FEDERAL COURT SITTING IN MINNEAPOLIS OR ST. PAUL, MINNESOTA, AND THE COMPANY
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE COMPANY COMMENCES
ANY ACTION IN A JURISDICTION OTHER THAN MINNESOTA, THE COMPANY AT ITS OPTION IS
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
DESCRIBED ABOVE, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.




12.

Waiver.  THE COMPANY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION BASED ON
OR PERTAINING TO THIS NOTE.




13.

Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any remaining provisions hereof shall not be in any way
impaired, unless the provisions held invalid, illegal or unenforceable shall
substantially impair the benefits of the remaining provisions hereof.




13.

Further Assurances.  The Holder, by accepting this Note, agrees that it shall
execute such documents as may be reasonably required or desirable to carry out
or to perform the provisions of this Note, including without limitation
executing all reasonable documents, instruments and certificates and performing
such reasonable acts as may be necessary or desirable to carry out or perform
the provisions of Section 3.




IN WITNESS WHEREOF, the Company has caused this Note to be executed on its
behalf by its duly authorized officer on the day and year first above written.




LIFE SAFE SERVICES, LLC







By: /s/  Christine Hoene



  Its:  Managing Member






Consent and Acknowledgement




The undersigned hereby consents to and acknowledges the obligations,
undertakings and agreements of the Company and the rights of the Holder with
respect thereto granted under this Note.




PATRICK HOENE







/s/  Patrick Hoene









CHRISTINE HOENE







/s/  Christine Hoene



















1


